Appellant was convicted in the District Court of Morris County of the offense of rape, and his punishment fixed at five years in the penitentiary.
Our Assistant Attorney General has moved to dismiss this appeal because of the fact that the caption to the transcript is so defective in character as to make it impossible to ascertain whether the bills of exception and statement of facts were filed within the time fixed by law. The motion must be granted for this reason, and also because the recognizance is insufficient. The caption of the transcript, which appears to be an excerpt from the minutes of the District Court of Morris County, states that the trial term of the court began on the 11th of April, 1921, but nowhere states the length of time of said term, nor when same ended. The transcript appears to have been filed in the Court of Criminal Appeals on November 30, 1921, and the certificate of the clerk of the District Court of Morris County is of date November 10, 1921. Appellant's bills of exception seem to have been filed in the court below on August 6, 1921. The statement of facts also appears to have been filed in the court below on August 6th. It being impossible of ascertainment from said caption as to whether said bills of exception and statement of facts were filed within the time allowed by law, because of the defective character of said caption as above mentioned, the motion of the State to dismiss is granted. The recognizance in the record is not in accord with Article 903, Vernon's C.C.P., but appears to be in form for such recognizance for appearance in the trial court. This is not a proper recognizance for appeal, and for this reason also, it is ordered that appellant's appeal be dismissed.
Dismissed.
                          ON REHEARING.                          May 3, 1922.